     Case 2:19-cv-00989-KJD-VCF Document 31 Filed 10/06/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    RICHARD BANDA,                                  Case No. 2:19-cv-00989-KJD-VCF
12                      Petitioner,                   ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                      Respondent.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 30),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 30) is GRANTED. Respondents will have up to and including December 4,

21   2020, to file and serve a response to the second amended petition (ECF No. 27).

22          DATED:      October 6, 2020
23                                                              ______________________________
                                                                KENT J. DAWSON
24                                                              United States District Judge
25

26

27

28
                                                     1
